Citation Nr: 1748049	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for C5-C6 degenerative disc disease and spurring, claimed as a neck injury. 

2.  Entitlement to service connection for lumbar disc disease with spondylosis, claimed as a low back injury. 

3.  Entitlement to service connection for residuals of left knee lateral meniscus tear surgery and left knee Baker cyst excision, claimed as left knee injury.  

4.  Entitlement to service connection for status post right knee contusion, claimed as right knee injury.  


REPRESENTATION

Appellant represented by:	Luke Wilson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M .Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, and thereafter had several periods of active duty for training (ACDUTRA) while serving in the Army Reserves from 1981 to 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2011 in connection with his claims of service connection for various joint and spinal issues.  The Veteran reported that he was a passenger in a motor vehicle which was involved in an accident in 1988 while he was on a period of ACDUTRA.  According to the Veteran, following the accident he was taken for medical attention and prescribed medications but did not require hospitalizations.  He also reported that while on active duty service he was a paratrooper in the 82nd Airborne Division and made over 20 jumps which resulted in back and bilateral knee pain. 

With regards to his symptoms at the time, the Veteran stated that he had a little stiffness in his neck but experienced no significant pain or functional limitations.  As for his low back, the Veteran detailed experiencing pain that radiated from his low back into the left hip that increased in severity when he walked on uneven terrain or after engaging in heavy lifting.  Similarly, he discussed experiencing pain and swelling in both knees that flared-up after weight-bearing or climbing stairs.  

Following the physical examination and a review of the claims file, the examiner found that it was less likely than not that any of the Veteran's four claimed disabilities were related to service.  In support thereof, the examiner first noted that following the 1988 motor vehicle accident the Veteran was diagnosed with a possible muscle strain in his neck, which would have no causative effect on the Veteran's currently diagnosed degenerative disc disease and spurring.  As for the low back claim, the examiner highlighted that there were no complaints, diagnoses or treatment related to a low back disability in service.  Finally, in consideration of the bilateral knee conditions, the examiner explained that there was a diagnosis of a right knee contusion and no documentation of any left knee injury in service.  After diagnosing the Veteran with mild degenerative changes in both knees and noting the history of left knee surgery, the examiner found it far more likely that the claimed knee disabilities were due to the aging process.  Furthermore, the examiner dismissed the suggestion that the Veteran's right knee condition was aggravated by the left knee condition, and referenced medical literature which found it unlikely that favoring of one joint over an opposite joint would result in the development of a disability in the favored joint over an extended period of time.  

During the April 2017 hearing, the Veteran discussed in detail his history of active duty service as a paratrooper for three years.  According to the Veteran he made over 20 jumps in this time period and after each jump he would experience significant pain in his knees, neck and back.  He also stated that he was not asked about his specific experiences as a paratrooper during the prior April 2011 examination. 

Upon consideration of the April 2011 examination and the Veteran's comments during the April 2017 hearing, the Board finds that the April 2011 examiner overlooked the potential connection between the Veteran's history as a paratrooper and his current claimed disabilities for neck, low back, and bilateral knee issues.  Therefore, the Veteran is entitled to have the claims file reviewed by a qualified examiner, with specific consideration of the Veteran's accounting of his history of in-service paratrooping exercises and the symptoms of neck, low back, and bilateral knee disabilities that he experienced following each parachute jump.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  That examiner must set forth an opinion as to the likelihood that this history of paratrooping contributed to the development of neck, low back, and bilateral knee disabilities either during service or after the Veteran's discharge from active duty service.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a qualified VA examiner for the purpose of eliciting an opinion as to the etiology of any current neck, low back, and/or bilateral knee disability.  The entire electronic claims file must be reviewed by the examiner.  If in the examiner's estimation a physical examination is required to evaluate any of the claimed disabilities, then the Veteran must also be scheduled for an appropriate examination with all necessary special studies or tests accomplished.
 
For each claimed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed neck, low back, and/or bilateral knee disability had its onset during, or was otherwise related, to the Veteran's active military service.  In setting forth said opinion, the examiner is asked to consider, and comment on as deemed necessary, the Veteran's reporting that he experienced significant pain in his neck, low back, and bilateral knees following each paratrooper jump in service.  

If the examiner's opinion is that it is at least as likely as not that one knee condition, but not the opposite knee, had its onset during service or was otherwise related to service, they must then opine as to whether it is at least as likely as not that the knee without a nexus to service was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include the opposite knee condition.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the knee condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




